This action was originally a proceeding instituted under the mechanics' lien law relating to the city of New York, entitled "An act for the better security of mechanics and others erecting buildings and providing materials therefor, in the city and county of New York," passed July 11th, 1851. Issue being joined pursuant to the provisions of the act, an action was thereupon pending, and the same came on to be tried before one of the judges of the New York common pleas, without a jury. That issue was whether there was anything due to the contractor or builder, to whom the plaintiffs had furnished materials, from the defendant, the owner of the premises upon which the building was erected, and with whom the contract was made, at the time the plaintiffs interposed their claim and filed their lien. The judge who tried the cause found, as matter of fact, that on the 24th of September, 1857, the day the lien in this case was filed, there was due from the defendant, Coe, to the defendant, Naylor, (the contractor,) a larger sum than the plaintiffs demand in this case; and as a conclusion of law he also found that there was due to the said plaintiffs the sum of $1,737.53, with interest from August 20th, 1857, for which sum the plaintiffs had a lien on said premises. The conclusion of law was undoubtedly correct, upon the facts found by the court. The judgment having been affirmed at the general term, this court has no power to review the finding upon this question of fact. We are to assume it was authorized by the evidence, and as there is no point made that any evidence was improperly *Page 672 
admitted or rejected, no question of law is presented for our consideration. We can not examine the evidence for the purpose of determining whether it warranted the finding of facts made by the court.
The judgment must be affirmed, with costs.
All the judges concurring, judgment affirmed. *Page 673